KRUEGER, Judge.
Conviction for bigamy, the punishment being assessed at confinement in the penitentiary for two years.
Notice of appeal was given October 31, 1929. The clerk’s certificate to the transcript bears date December 31, 1934. The transcript was forwarded to the clerk of this court on the 30th of April, 1935. In the case of L. A. McCoy v. State of Texas, 86 S.W.(2d) 748, this day delivered, we called attention to the requirements of the statutes relating to the preparation and forwarding of transcripts. It is clear that the requirements of said statutes have not been observed in the present case. However, it is shown that the present clerk of the district court was not in office at the time and is not guilty of dereliction.
The district clerk certifies that no sentence is embraced in the minutes of the trial court. In the absence of a sentence, this court is without jurisdiction.
The appeal is dismissed.
MORROW, P. J., absent
PER CURIAM.
The foregoing opinion' of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.